UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 1, 2013 METHES ENERGIES INTERNATIONAL LTD (Exact name of Registrant as specified in its charter) Nevada 001-35652 71-1035154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3651 Lindell Road, Suite D-272, Las Vegas, Nevada (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (702) 932-9964 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. Effective June 1, 2013 Methes Energies International Ltd.’s (the “Company”) independent registered public accounting firm, MSCM LLP (“MSCM”) combined its practice (the “Merger”) with MNP LLP (“MNP”). As a result of the Merger, MSCM effectively resigned as the Company’s independent registered public accounting firm and MNP, as the successor to MSCM following the Merger, was engaged as the Company’s independent registered public accounting firm. The Company’s Audit Committee was notified of the Merger and the effective resignation of MSCM and approved the engagement of MNP. The reports of MSCM on the financial statements of the Company for the years ended November 30, 2011 and 2012 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle.In connection with its audits of the years ended November 30, 2011 and 2012 and reviews of the Company’s financial statements through June 1, 2013, there were no disagreements with MSCM on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of MSCM, would have caused them to make reference thereto in their report on the financial statements for such years. The Company has furnished to MSCM the statements made in this Item 4.01.Attached as Exhibit 16.1 to this Form 8-K is MSCM’s letter to the Commission, dated June 4, 2013 regarding these statements. During the two most recent fiscal years and through June 1, 2013, the Company has not consulted with MNP on any matter that (i) involved the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, in each case where a written report was provided or oral advice was provided that MNP concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) was either the subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a reportable event, as that term is defined in Item 304(a)(1)(v) of Regulation S-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Letter, dated June 4, 2013 from MSCM to the Securities and Exchange Commission, regarding change in certifying accountant of the Company. * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Methes Energies International Ltd. Dated:June 4, 2013 By: /s/Michel G. Laporte Michel G. Laporte, Chief Executive Officer 3
